UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENISE D. TUTOLO,
                             Plaintiﬀ,
                                                 AMENDED OPINION & ORDER
               – against –
                                                       18 Civ. 10538 (ER) (KNF)
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,
                             Defendant.


RAMOS, D.J.:
       Denise D. Tutolo brings this action pursuant to 42 U.S.C. § 405(g) challenging the

July 17, 2018 decision of the Commissioner of Social Security (the “Commissioner”)

denying her application for disability insurance beneﬁts (“DIB”). Doc. 1. Pending

before the Court is Tutolo’s unopposed motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Doc. 24. On December 3, 2019, Magistrate Judge

Kevin Nathaniel Fox issued a Report and Recommendation, recommending that Tutolo’s

motion be granted and notifying the parties that they had fourteen days from service of

the Report to ﬁle written objections. Doc. 31. be Commissioner timely ﬁled an

objection on December 17, 2019. Doc. 32.
I.     BACKGROUND
       A. Statutory Scheme
       An individual is considered “disabled” under the Social Security Act if she is

unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). Additionally, a claimant seeking DIB must

demonstrate that she became disabled before the date on which she was last

insured. Id. §§ 416(i), 423(a) & (c)(1). In making a disability determination, the
Commissioner must consider: “(1) the objective medical facts; (2) diagnoses or medical
opinions based on such facts; (3) subjective evidence of pain or disability testiﬁed to by
the claimant . . . ; and (4) the claimant’s educational background, age, and work
experience.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (internal quotation marks
and citations omitted).
          In order to determine whether an individual is disabled, the Commissioner follows
the ﬁve-step sequential evaluation process set out in 20 C.F.R. § 404.1520. At step one,
the Commissioner determines whether the individual is engaged in any “substantial
gainful activity”; if she is, she is not disabled. 20 C.F.R. § 404.1520(a)(4)(i), (b). At step
two, the Commissioner determines whether the individual has a “severe impairment” that
“signiﬁcantly limits [her] physical or mental ability to do basic work activities”; if she

does not have such an impairment, she is not disabled. Id. § 404.1520(c), (a)(4)(ii). At
step three, the Commissioner determines whether the individual has an impairment that
meets or equals one of those listed in Appendix 1; if she does, she is disabled. Id. §
404.1520(a)(4)(iii), (d). If she does not, the Commissioner will assess and make a ﬁnding
about the individual’s residual functional capacity (“RFC”)—or “the most [she] can still
do despite [her] limitations”—based on all the relevant evidence in her case
record. Id. §§ 404.1545(a)(1), 404.1520(e). At step four, the Commissioner determines

whether, considering her RFC, the individual can still do her past relevant work; if she
can, she is not disabled. Id. § 404.1520(a)(4)(iv), (f). Finally, at step ﬁve, the
Commissioner determines whether, considering her RFC, age, education, and work
experience, the individual can make the adjustment to other work; if she cannot make the
adjustment to other work, she is disabled, and if she can, she is not. Id.
§ 404.1520(a)(4)(v), (g). “If at any step a ﬁnding of disability or nondisability can be
made, the SSA will not review the claim further.” Barnhart v. =omas, 540 U.S. 20, 24
(2003).




                                              2
       B. Procedural History
       Tutolo ﬁrst ﬁled an application for DIB on February 8, 2012, alleging disability

since June 26, 2011. Doc. 23 at 126–29. On May 22, 2013, the administrative law judge
(“ALJ”) denied Tutolo’s claim, id. at 9–16, and Tutolo appealed to a federal district court,
id. at 490. be district court remanded for further proceedings. Id. On remand, the ALJ
found that Tutolo was disabled as of December 15, 2015. Id. at 376–93. Tutolo again
appealed to a federal district court, which again reversed and remanded for further
proceedings. Id. at 1093–94. be Appeals Council aﬃrmed the ALJ’s ﬁnding that Tutolo
was disabled as of December 15, 2015 and remanded for further proceedings on the
question of whether she was disabled prior to that date. Id. at 1096–1101. It further
found that the ALJ had failed to adequately evaluate treating and non-treating medical
opinions, including the opinion of Tutolo’s treating orthopedist, Dr. Blanco. Id. at 1098–
99. Tutolo attended a third administrative hearing on May 15, 2018. Id. at 1032–63. On
July 17, 2018, the ALJ again found that Tutolo was not disabled prior to December 15,
2015. Id. at 1013–24. It is this decision that is on appeal. be relevant time period, then,
is between June 26, 2011, the date of Tutolo’s alleged onset of disability, and December
15, 2015.
       Tutolo ﬁled this action on November 13, 2018. Doc. 1. On July 2, 2019, Tutolo
moved for judgment on the pleadings. Doc. 24. As per the scheduling order, the
Commissioner’s responsive brief was due sixty days later. Doc. 5. On August 30, 2019,
the Commissioner requested an extension of time, to October 2, 2019, to ﬁle a response,
and Magistrate Judge Fox granted the agency until September 16, 2019 to respond. Doc.
27. be Commissioner ﬁled another request for an extension of time on the morning of

September 16, 2019. Doc. 28. Later that day, it ﬁled another letter stating that, in the
absence of an extension of time, it would rest on the administrative record. Doc. 29.
Judge Fox did not grant the extension.




                                             3
       On December 3, 2019, Judge Fox issued a Report and Recommendation
remanding Tutolo’s case to the ALJ because of an Appointments Clause violation. Doc.
31. be Commissioner timely ﬁled objections to the Report and Recommendation on
December 17, 2019. Doc. 32.
       C. May 15, 2018 Hearing Before the ALJ
       Tutolo’s last hearing before the ALJ occurred on May 15, 2018 in White Plains,
New York. Doc. 23 at 1032. At the hearing, Tutolo was represented by her attorney,
Asheshag Aguraw. Id. Also present and testifying was Judy Comeroﬀ, a vocational
expert. be purpose of the hearing was to evaluate Tutolo’s alleged disability only from
June 26, 2011 to December 15, 2015. Id. at 1035–36.
       Tutolo testiﬁed that she was ﬁfty-seven years old, had a high school diploma, and
had worked part-time at a school and a liquor store during the relevant period. Id. at
1036–1041. From January to June 2014, she worked as a cashier in a school cafeteria.
Id. at 1038–39. She quit because the school wanted her to take on more onerous tasks,
like cooking and lifting trays. Id. at 1041. From August 2014 to sometime in the Spring
of 2016, she worked as a cashier at a liquor store. Id. at 1039–41. She stopped working
there because she was “getting very fatigued,” and “getting more pain standing, sitting.”
Id. at 1050. bough they had provided her a chair at the cafeteria, at the liquor store, they
only provided her “with a cushion on top of the [conveyer] belt.” Id. However, she did
not have to stock shelves and could sit whenever she wanted, which were special
allowances that other employees were not aﬀorded. Id. at 1055–56. She also testiﬁed
that she had been the owner of a daycare from 2004 to 2011, id. at 1057–58, but stopped
working in 2011 because of pain in her neck, migraines, and adverse reactions to her

medications, id. at 1042–43.
       During the relevant period, she saw Dr. Blanco, her treating physician, for
injections and pain management every three to four months. Id. at 1043. She fell in a
pothole in December 2011, which exacerbated her symptoms. Id. at 1043–44. Between


                                             4
2011 and 2015, she also had the meniscuses in both of her knees repaired, as well as more

injections and epidurals in her neck. Id. at 1044. She tried acupuncture and physical

therapy, but experienced little relief. Id. at 1045. During this time, she was ﬁrst

prescribed Vicodin and later moved to Percocet, Felxeril, and Valium. Id. at 1045–46.

She has worn a collar nearly full-time since 2011. Id. at 1046. In 2013, she had surgery

for the pain. Id. at 1046–48.

       She described her typical day as getting up, sitting with a heating pad until her

medication kicks in, getting dressed, and then waiting for her husband to come home
from work around 11:00 AM. Id. at 1048–49. Her husband does most of the cooking,

shopping, and driving. Id. at 1049–50. She can drive only very short distances. Id. at

1050. When she worked, she would drive to her jobs, as they were all local. Id. She

testiﬁed that between 2011 and 2015, she traveled to Florida and Jamaica. Id. at 1051.

Between 2011 to 2015, she would occasionally go to dinner with her husband and

unsuccessfully tried certain stretching exercises to help with pain. Id. at 1052. She could

only pick up about a gallon of milk, and could only stand for about twenty minutes at a

time and sit for forty-ﬁve minutes at a time. Id. at 1052–54.

       Comeroﬀ, the vocational expert, then testiﬁed. She classiﬁed Tutolo’s relevant

past work as the owner of a daycare and as a nursery school director, both of which were

classiﬁed as “light” work. Id. at 1059. be ALJ then asked Comeroﬀ a series of
hypotheticals. Comeroﬀ found that the claimant in most of the ALJ’s hypotheticals

would not be able to perform Tutolo’s past relevant work, but that there were jobs that

she would be able to perform, unless the claimant needed to be absent more than three

times a month. Id. at 1059–61.

       Aguraw, Tutolo’s attorney, then posed a series of hypotheticals to Comeroﬀ. He

asked Comeroﬀ to consider an individual “limited such that their sitting, standing and

walking . . . combined . . . would not add up to a total of eight hours.” Id. at 1062.

Comeroﬀ stated that such a person would be precluded from competitive work. But she


                                              5
found that such an individual that “could only stand for one hour in an eight-hour day,”
could still perform sedentary positions. Id.
        D. Relevant Medical Evidence
        Tutolo has provided a summary of the medical evidence in the record. Doc. 25 at
2–5. Because this summary was unopposed, the Court accepts it as true for purposes of
the issues raised in this suit.
        E. Ne ALJ’s Decision
        On July 17, 2018, the ALJ denied Tutolo’s claim. Id. at 1010. To arrive at her
decision, she followed the ﬁve-step test set forth in the SSA regulations. At step one, the
ALJ found that Tutolo had not engaged in “substantial gainful activity” since June 26,
2011, the alleged date of onset. Id. at 1015. At step two, the ALJ found that Tutolo had
the following severe impairments:
            obesity; cervical disc disease; herniated nucleus pulpous of the cer-
            vical spine; cervical radiculopathy; status post laser surgery at C5–
            6; degenerative disc disease of the cervical spine by MRI dated June
            15, 2015; status post laminotomy/foraminotomy in August 2015; de-
            generative joint disease and meniscal tear of the left knee, status post
            arthroscopy in July 2012.
Doc. 23 at 1016. At this step, the ALJ further found that Tutolo’s diverticulitis was not a
severe impairment. Id. at 1017. be ALJ also found “no severe mental impairments.”
Id. In making this last determination, the ALJ relied on a consultative psychological
examination by Dr. Melissa Antiaris performed in April 2012, and on a psychiatric review
technique form completed by Dr. R. Petro in May 2012. Id.
        At step three, the ALJ found that Tutolo did not have an impairment or
combination of impairments that met or medically equaled the severity of the
impairments listed in Appendix 1 of the regulations, which conclusively require a
determination of disability.
        Before proceeding to step four, the ALJ found that Tutolo had an RFC
            [T]o perform light work as deﬁned in 20 CFR 404.1567(b) except
            occasionally, balance, stoop, kneel, crouch, crawl, and climb stairs


                                               6
           and ramps; no ladders, ropes or scaﬀolds; no unprotected heights;
           no unprotected machinery; six out of eight hours (frequent) han-
           dling/ﬁngering; and, frequent rotating, ﬂexing and extending the
           neck.
Id. at 1018. be ALJ found that though Tutolo’s “medically determinable impairments
could reasonably be expected to cause the alleged symptoms . . . [her] statements
concerning the intensity, persistence and limiting eﬀects of these symptoms [were] not
entirely consistent with the medical evidence and other evidence in the record.” Id. In
making this determination, the ALJ considered various treatments notes and medical
opinions, but did not assign controlling or signiﬁcant weight to the opinion of Dr. Blanco,
Tutolo’s treating physician, and assigned only partial weight to the opinion of Dr.
Pelczar-Wissner, who performed a consultative orthopedic examination in September
2015. Id. at 1019–21. be ALJ also took into account Tutolo’s medical history and
testimony and noted Tutolo’s work history during this time-period, ﬁnding that this
“show[ed] that [Tutolo] was not as limited as alleged.” Id. at 1022.
       At step four, the ALJ found that Tutolo was unable to perform past relevant work,
id. at 1022, but, at step ﬁve, she determined that there were existing jobs in the national

economy that Tutolo could perform, id. at 1023.
       F. Ne Report and Recommendation
       In her motion for judgment on the pleadings, Tutolo argued that the ALJ
committed four errors: (1) the ALJ failed to follow the required psychiatric review
technique in assessing Tutolo’s mental impairment; (2) the ALJ’s RFC assessment was
based solely on her own lay speculation; (3) the ALJ made no ﬁndings as to Tutolo’s
carpal tunnel syndrome and its eﬀect on her ability to work; and (4) the presiding ALJ
was not properly appointed under the Constitution and, consequently, lacked legal
authority to hear the case. Doc. 25 at 5.
       On December 3, 2019, Magistrate Judge Kevin Nathaniel Fox issued a Report and
Recommendation, recommending remand based solely on Tutolo’s Appointments Clause



                                              7
objection. Doc. 31. be Report and Recommendation found that “[s]ince the ALJ
conducted a hearing in Tutolo’s case on May 15, 2018, prior to appointment, on July 16,
2018 . . . Tutolo’s case was not heard by a properly appointed oﬃcial.” Doc. 31 at 2–3.
         be Report and Recommendation did not make any ﬁndings regarding Tutolo’s
three other arguments.
II.      STANDARD OF REVIEW
         A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Parties may ﬁle speciﬁc written
objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636(b)(1)(C). be district court may adopt those parts of the report
and recommendation to which no party has timely objected, provided no clear error is
apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y.
2008).
         bis Court has the “power to enter, upon the pleadings and transcript of the
record, a judgment aﬃrming, modifying, or reversing the decision of the Commissioner .
. . with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). In
reviewing a denial of disability beneﬁts, however, the Court may not determine de
novo whether an individual is disabled. Rather, the Court may only reverse the ALJ’s
determination if it is based upon legal error or is not supported by substantial
evidence. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999). “Substantial evidence is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.’” Halloran v. Barnhart, 362 F.3d 28, 31 (2d
Cir. 2004) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the ALJ’s
ﬁndings as to any fact are supported by substantial evidence, those ﬁndings are


                                              8
conclusive. Diaz v. Shalala, 59 F.3d 307, 312 (2d Cir. 1995). If, on the other hand, the
ALJ’s determination is not supported by substantial evidence or contains legal error, the
determination must be reversed or remanded. Rosa, 168 F.3d at 77.
       “bough an unopposed motion ‘allow[s] the district court to accept the movant’s
factual assertions as true, the moving party must still establish that the undisputed facts
entitle him to a judgment as a matter of law.’” Wellington v. Astrue, No. 12 Civ. 3523
(KBF), 2013, WL 1944472, at *2 (S.D.N.Y. May 9, 2013) (quoting Vt. Teddy Bear Co. v.
1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004)).
III.   DISCUSSION
       A. Review of the Report and Recommendation
       As an initial matter, the Commissioner argues that the Court should review her
objections to the Report and Recommendation de novo, despite her inability to comply
with the brieﬁng schedule. As the Commissioner notes, there is a split in the circuits as to
whether the district court is obliged to review de novo all objections that were timely
raised, regardless of whether they were initially presented to the magistrate judge. See
Wells Fargo Bank N.A. v. Sinnott, No. 07 Civ. 169 (CR), 2010 WL 297830, at *1–3 (D.
Vt. Jan. 19, 2010) (noting that “the Court of Appeals for the Second Circuit has not
decided whether a district court must consider a legal argument raised for the ﬁrst time in
an objection to a magistrate judge’s report and recommendation,” summarizing the split,
and determining that “a district court has the discretion to consider, or decline to consider,
an argument raised for the ﬁrst time in an objection to a magistrate judge’s report and
recommendation”).
       be Court need not wade into these waters, however, as it agrees with the
Commissioner that the Report and Recommendation was based on clear error. “Clear
error is present when ‘upon review of the entire record, [the court is] left with the deﬁnite
and ﬁrm conclusion that a mistake has been committed.’” Rivera v. Fed. Bureau of
Prisons, 368 F. Supp. 3d 741, 744 (S.D.N.Y. 2019) (quoting United States v. Snow, 462


                                              9
F.3d 55, 72 (2d Cir. 2006)). be Report and Recommendation recommends remand
solely based on Tutolo’s argument that the ALJ was not properly appointed. See Doc. 31.
be Supreme Court has squarely stated that a party “who makes a timely challenge to the
constitutional validity of the appointment of an oﬃcer who adjudicates his case is entitled
to relief.” Lucia v. S.E.C., 138 S. Ct. 2044, 2055 (2018) (internal quotation marks and
citation omitted). be issue, however, is whether or not Tutolo’s challenge can be
considered timely when she did not raise it during the administrative process below.1
         “[T]he vast majority of courts that have considered this issue following Lucia . . .
have concluded that exhaustion before the ALJ is required.” Bonilla-Bukhari v. Berryhill,
357 F. Supp. 3d 341, 351 (S.D.N.Y. 2019) (collecting cases); see also Lobbe v. Berryhill,
No. 17 Civ. 5589 (HBP), 2019 WL 1274941, at *20 (S.D.N.Y. Mar. 20, 2019) (“In the

context of Social Security proceedings, the overwhelming majority of district courts have
held that Lucia requires challenges under the Appointments Clause to be raised during the
administrative proceedings; courts have found that a plaintiﬀ’s failure to do so operates as
a waiver.”). As the court found in Bonilla Bukhari, Supreme Court precedent establishes
that
             Regularly permitting unsuccessful claimants to raise Appointments
             Clause challenges for the ﬁrst time on judicial review, especially
             when the arguments underlying those challenges were available at
             the administrative level, would “encourage the practice of ‘sandbag-
             ging’: suggesting or permitting, for strategic reasons, that the adju-
             dicative entity pursue a certain course, and later—if the outcome is
             unfavorable—claiming that the course followed was reversible er-
             ror.” Freytag v. C.I.R., 501 U.S. 868, 895 (1991) (Scalia, J., concur-
             ring in part and concurring in the judgment).




1
  Tutolo herself acknowledges that she did not raise the issue of the ALJ’s appointment during the
underlying administrative process, calling this “ALJ level forfeiture.” Doc. 25 at 15. And though her brief
states that “ALJ level forfeiture” is “the key issue which this Court must decide,” Doc. 25 at 15, the Report
and Recommendation does not address it.




                                                     10
Bonilla-Bukhari, 357 F. Supp. 3d at 352 (internal quotation marks omitted) (quoting

Abbington v. Berryhill, No. 17 Civ. 552 (KPN), 2018 WL 6571208, at *7 (S.D. Ala. Dec.

13, 2018)). be Court ﬁnds this reasoning persuasive.

       In her moving brief, Tutolo argues that SSR 19–1p, eﬀective March 15, 2019,

changes the picture and “unambiguously provides that a claimant need not raise a Lucia

Appointments Clause challenge at the ALJ level in order to obtain relief on that issue.”

Doc. 25 at 15. However, SSR 19–1p provides in relevant part:
           Challenges to an ALJ’s authority to decide a claim may raise a
           broadly applicable procedural issue independent of the merits of the
           individual claim for beneﬁts—that is, whether the ALJ who presided
           over the claimant’s hearing was properly appointed under the Ap-
           pointments Clause of the Constitution. We will process requests for
           review that include a timely administrative challenge to the ALJ’s
           authority based on the Appointments Clause in the manner described
           below. be Appeals Council will grant the claimant’s request for
           review in cases where the claimant: (1) timely requests Appeals
           Council review of an ALJ’s decision or dismissal issued before July
           16, 2018; and (2) raises before us (either at the Appeals Council
           level, or previously had raised at the ALJ level) a challenge under
           the Appointments Clause to the authority of the ALJ who issued the
           decision or dismissal in the case.
SSR 19–1p (emphasis added). By its clear language, then, SSR 19–1p only refers to

“timely” challenges—i.e. those that were raised either before the Appeals Council or the

ALJ.

       For the reasons stated above, the Court ﬁnds that the Report and Recommendation

was based on clear error.
       B. Review of the ALJ’s Decision
       Tutolo does not raise a substantive defense of the Report and Recommendation,

but rather argues that “[i]ndependent of any of this, [the Commissioner] has oﬀered no

defense on any of the other issues raised by Plaintiﬀ.” Doc. 33 at 1. Tutolo is correct.

However, “[t]hough an unopposed motion ‘allow[s] the district court to accept the

movant’s factual assertions as true, the moving party must still establish that the



                                             11
undisputed facts entitle him to a judgment as a matter of law.’” Wellington v. Astrue, No.
12 Civ. 3523 (KBF), 2013, WL 1944472, at *2 (S.D.N.Y. May 9, 2013) (quoting Vt.
Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004)).
       be Court will therefore consider Tutolo’s three remaining arguments: (1)
whether the ALJ failed to complete the required psychiatric review assessing Tutolo’s
mental impairments; (2) whether the ALJ committed signiﬁcant legal error in evaluating
the record; and (3) whether the ALJ failed to assess the severity of Tutolo’s carpal tunnel.
           =e Required Psychiatric Review
       Tutolo argues alleged disability, in part, based on a mental impairment, namely
anxiety. Doc. 23 at 214–15, 429. As such, she requested that the ALJ follow the required
procedures for assessing mental impairments. Id. at 613–14. Tutolo argues that the ALJ
found her mental impairments “non-severe,” without completing the required procedures.
Doc. 25 at 6–7. Even if the ﬁnding of “non-severe” were supported, she argues, the ALJ
still erred by failing to asses any limitations caused by Tutolo’s anxiety. Id.
       be Commissioner has promulgated regulations governing evaluations of the
severity of mental impairments. 20 C.F.R. § 404.1520a. “bese regulations require
application of a ‘special technique’ at the second and third steps of the ﬁve-step
framework, and at each level of administrative review.” Kohler v. Astrue, 546 F.3d 260,
265 (2d Cir. 2008) (internal citations omitted). First, the ALJ must determine whether the
claimant has a “medically determinable mental impairment.” 20 C.F.R.
§ 404.1520a(b)(1). If she does, the ALJ must “rate the degree of functional limitation
resulting from the impairment(s),” in terms of the claimant’s ability to “[u]nderstand,
remember, or apply information; interact with others; concentrate, persist or maintain

pace; and adapt or manage oneself.” Id. §§ 404.1520a(b)(2), 404.1520a(c)(3). Based on
this assessment, the ALJ will then determine whether these mental impairments qualify as
severe. Kohler, 546 F.3d at 266. If they are severe, the ALJ will then assess whether they
meet or are equivalent in severity to any of the listed mental disorders; if not, she will


                                             12
assess the claimant’s RFC. Id. Moreover, “the ALJ’s written decision [must] reﬂect
application of the technique, and . . . must include a speciﬁc ﬁnding as to the degree of
limitation in each of the functional areas described in [§ 404.1520a(c)(3)].” Id. (internal
quotation marks and citations omitted).
       At step two, the ALJ found “no severe mental impairments.” Doc. 23 at 1017.
She stated that:
           A consultative psychological examination performed by Melissa
           Antiaris, Psy.D. in April 2012, was normal (Exhibit 2F). Dr. Antiaris
           diagnosed the claimant with an adjustment disorder mixed with anx-
           iety and depressed mood and found no mental functional limitations.
           A psychiatric review technique form completed by R. Petro, Psy.D.
           in May 2012 indicated that the claimant had no mental limitations
           (Exhibit 4F).
Id. bere is nothing in the decision to suggest the ALJ made any of the ﬁndings or
followed the technique required by 20 C.F.R. § 404.1520a. As such, remand is
warranted. See Kohler, 546 F.3d at 269 (remanding where the ALJ failed to follow 20
C.F.R. § 404.1520a because, as a result, the Court could not determine whether the ALJ’s
decision was “supported by substantial evidence and reﬂects application of the correct
legal standards”).
           Error in Evaluating the Record
       Tutolo next argues that the ALJ’s RFC assessment was “based on lay speculation”
because she either rejected or gave only “partial weight” to every medical opinion of
record. Doc. 25 at 7–12. Speciﬁcally, Tutolo argues that the ALJ failed to give the
appropriate weight to Dr. Blanco’s and Dr. Pelczar-Wissner’s opinions. Id.
       In rejecting Dr. Blanco’s opinion, the ALJ noted that his “report is in check-oﬀ
format and does not provide a rationale for the limitations aside from diagnosis and
subjective complaints.” Doc. 23 at 1020. She also found that Dr. Blanco’s opinion was
contradicted by Tutolo’s work history and by his own contemporaneous treatment notes
“reﬂect[ing] a normal gait and intact strength.” Id. Tutolo argues that these are improper



                                             13
bases on which to reject a treating physician’s opinion. Speciﬁcally, she argues that, as
the Appeals Council found, Dr. Blanco’s notes do not indicate good functioning and
normal ﬁndings, and that there was nothing per-se improper about the format of Dr.
Blanco’s opinion (and that he also provided a non-“check-oﬀ” format opinion).
       “[A]n ALJ must follow a two-step procedure to determine the appropriate weight
to assign to the opinion of a treating physician.” Ferraro v. Saul, 2020 WL 1189399, at
*1 (Mar. 12, 2020) (citing Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). be ﬁrst
step is to decide whether the opinion is “well-supported by medically acceptable clinical
and laboratory techniques and is not inconsistent with the other substantial evidence in
the case record.” Estrella, 925 F.3d at 95. If these criteria are met, the opinion is
“entitled to controlling weight.” Id. “Otherwise, the ALJ must proceed to step two and

‘determine how much weight, if any, to give’ the opinion.” Ferraro, 2020 WL 1189399,
at *1 (quoting Estrella, 925 F.3d at 95)). “When controlling weight is not given to a
treating physician’s assessment, the ALJ must consider the following factors to determine
the weight to give the opinion: (1) the length of treatment relationship and frequency of
examination; (2) the nature and extent of the treatment relationship; (3) the evidence in
support of the opinion; (4) the opinion’s consistency with the record as a whole; (5)
whether the opinion is that of a specialist; and (6) any other relevant factors. 20 C.F.R. §

404.1527(c). be ALJ must then “comprehensively set forth [his] reasons for the weight
assigned to a treating physician’s opinion.” Monroe v. Comm’r of Soc. Sec., 676 F. App’x
5, 7 (2d Cir. 2017) (quoting Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)).
       On its last remand to the ALJ, the Appeals Council found that “[t]he hearing
decision inadequately discounted the treatment notes from . . . [Dr. Blanco].” Doc. 23 at
1098. Speciﬁcally, it found that Dr. Blanco’s contemporaneous treatment notes did not
show that Tutolo “had good functioning.” Id. Rather, it found that the treatment notes
documented:




                                             14
           [N]eck pain radiating to her arms and hands, hand numbness and left
           knee pain with knee giving out on her, reduced cervical range of
           motion with aggravating pain and spasms, tenderness and spasm of
           cervical paraspinal muscles, abnormal deep tendon reﬂexes of upper
           limbs, thoracic crepitus, hand tenderness, positive Tinel’s sign in the
           right wrist, left hand pain with compression and gripping, limited
           range of motion in left knee, tenderness in the left knee, cervical
           MRIs showing central disc herniation, left knee MRI showing a dis-
           coid lateral meniscus with degeneration of the medial meniscus pos-
           terior horn, numerous doctors’ recommendations, claimant’s com-
           plaints of pain and surgery recommendations.
Id. at 1099. Instead of considering these treatment notes, however, the ALJ focused on a
notation indicating that Tutolo had “normal gait and intact strength.” Id. at 1020. On
remand, the ALJ should more fully consider Dr. Blanco’s opinion, consistent with the
Appeals Council’s direction. Moreover, even if the ALJ properly decides not to aﬀord
Dr. Blanco’s opinion controlling weight, she must consider the factors set forth above to
determine what weight, if any, it should be aﬀorded (which she did not do here).
       As to Dr. Pelczar-Wissner’s opinion, Tutolo argues that the ALJ inappropriately
assigned it “partial weight.” Dr. Pelczar-Wissner, who performed a consultative
orthopedic examination in September 2015, “opined that the claimant has marked
restrictions for range of motion activities of the cervical spine and cannot do any bending,
heavy lifting, carrying, or full rotatory movements.” Doc. 23 at 1021. Dr. Pleczar-
Wissner further opined that Tutolo had “moderate restrictions for rapid alternating
movement of the hands because of carpal tunnel syndrome bilaterally and marked
restrictions for bending, kneeling, and crouching.” Id. In her opinion, Tutolo “could
never lift/carry, and sit for 6.5 hours, stand for a total of 30 minutes and walk for a total
of 60 minutes in an 8-hour day.” Id. be ALJ found that this opinion was “generally

consistent with the ﬁndings on the examination.” Id. However, she aﬀorded the opinion
only “partial weight,” because “the part of the opinion that the claimant can never lift and
stand/walk less than two hours total is inconsistent with the fact that the claimant was




                                              15
working as a cashier for six hours a day bagging liquor bottles.” Id. As support for her

ﬁnding, the ALJ relied on Tutolo’s testimony.

       Tutolo argues that the ALJ rejected Dr. Pelczar-Wissner’s lifting and standing

limitations for erroneous reasons, and then failed to either adopt or reject the postural,

manipulative, and reaching limitations described by Dr. Pelczar-Wissner. At the hearing,

Tutolo testiﬁed that the liquor store had not provided her with a chair to sit on. be only

seating they provided her with was “a cushion on top of the [conveyer] belt.” Doc. 23 at

1050–51. “Otherwise,” Tutolo testiﬁed, “I had to mostly stand[] and standing in one
place that long was—I was trying to cut down and cut down and I just couldn’t do it

anymore.” Id. at 1051. Although Tutolo’s testimony could be read to support her

position that she was allowed to sit for most of the day, it can also be read to support the

ALJ’s ﬁnding. bere was substantial evidence, then, for rejecting this limitation.

However, Tutolo is correct that the ALJ failed to address the other limitations described

by Dr. Pelczar-Wissner. ALJs may reject all or parts of a medical opinion, but they must

give good reasons for doing so. See 20 C.F.R. § 404.1527(c)(2). On remand, the ALJ

should properly address the other limitations described by Dr. Pelczar-Wissner.
           Carpal Tunnel Syndrome
       Finally, Tutolo argues that the ALJ erred by failing to make any ﬁndings as to her
carpal tunnel syndrome. Doc. 25 at 12–13. be ALJ noted that “[t]he claimant also had a

history of carpal tunnel syndrome which was given some weight in limiting the claimant

to frequent (6/8 hours) handling and ﬁngering but not constant.” Doc. 23 at 1019.

However, the ALJ made no ﬁndings as to Tutolo’s ability to feel or use her hands for ﬁne

or gross manipulation before making her RFC assessment. Id. On remand, the ALJ

should make speciﬁc ﬁndings as to Tutolo’s carpal tunnel syndrome and its impact on

Tutolo’s RFC.




                                             16
IV.      CONCLUSION
         For the foregoing reasons, Judge Fox’s R&R is adopted in part and rejected in

part. Tutolo’s unopposed motion for judgment on the pleadings pursuant to Federal Rule
of Civil Procedure 12(c) is granted, and the case is remanded to the Commissioner of
Social Security for further proceedings. be Clerk of Court is respectfully directed to
terminate the motion, Doc. 24.


         It is SO ORDERED.


Dated:    March 31, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            17
